Citation Nr: 0532922	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hypothyroidism.  

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.  

4.  Entitlement to an effective date earlier than May 2, 
2002, for the grant of service connection for hypertensive 
cardiovascular disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  
Specifically, this appeal ensued following an August 1999 
which denied an increased rating for hypertension.  In March 
2001 and March 2003, this issue was remanded for additional 
development.  In an April 2003 rating decision, service 
connection was established for hypertensive cardiovascular 
disease on May 2, 2002, and a 60 percent rating was assigned.  
In subsequent rating decisions, the RO denied the veteran's 
claims for a rating in excess of 10 percent for hypertension 
and for an effective date earlier than May 2, 2002, for the 
grant of service connection for hypertensive cardiovascular 
disease.  Additionally, the RO denied claims for service 
connection for sleep apnea and for hypothyroidism.  The 
appeal continues.  


FINDINGS OF FACT

1.  The service medical records do not show that the veteran 
was treated for sleep apnea during service or for many years 
thereafter; the preponderance of the evidence shows that the 
veteran's post service sleep apnea is not proximately due to 
or the result of his service-connected hypertension or 
hypertensive cardiovascular disease.  

2.  The service medical records do not show that the veteran 
was treated for chronic hypothyroidism during service or for 
many years thereafter; the preponderance of the evidence 
shows that the veteran's post service hypothyroidism is not 
proximately due to or the result of his service-connected 
hypertension or hypertensive cardiovascular disease.  

3.  The evidence demonstrates that the veteran's service-
connected hypertension requires medication for control but 
that diastolic pressure findings of 110 or more or systolic 
pressure findings of 200 or more are not predominant.  

4.  The first definitive diagnosis of hypertensive 
cardiovascular disease in the evidentiary record is contained 
on a VA examination report dated May 2, 2002.  


CONCLUSIONS OF LAW

1.  The veteran's sleep apnea was not incurred in, aggravated 
by, or related to active military service, nor was it 
proximately due to, the result of or aggravated by service-
connected hypertension or hypertensive cardiovascular 
disease.  38 U.S.C.A. §§ 1131, 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, .303, 3.307, 3.309, 
3.310 (2005).  

2.  The veteran's hypothyroidism was not incurred in, 
aggravated by, or related to active military service, nor was 
it proximately due to, the result of or aggravated by 
service-connected hypertension or hypertensive cardiovascular 
disease.  38 U.S.C.A. §§ 1131, 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).  

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § 4.104, Diagnostic code (DC) 7101 (2005).  

4.  The criteria for an effective date earlier than May 2, 
2002, for the grant of service connection for hypertensive 
cardiovascular disease, are not met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of VCAA letters to the 
veteran in April 2003 a September 2004, as well as by the 
discussions in the rating decisions, statement of the case 
(SOC), and multiple supplemental statements of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to establish service connection, an 
increased rating, and an earlier effective date, and of the 
reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, and 
additional SOCs and SSOCs have included a summary of the 
evidence, all other applicable law and regulations, and a 
discussion of the facts of the case.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the claim for an increased rating for hypertension, the 
Board notes that the claim was initially denied prior to the 
enactment of VCAA.  However, after passage of the VCAA the RO 
sent the veteran a SSOC in December 2002 which contained the 
VCAA laws and regulations.  Additionally, a VCAA letter as to 
this issue was sent to the veteran in April 2003 which 
included the VCAA laws and regulations.  A VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying documents mentioned 
above, his claim was readjudicated based upon all the 
evidence of record as evidenced by subsequently dated SSOCS, 
most recently in September 2005.  There is no indication that 
the disposition of his claim would not have been different 
had he received pre-AOJ adjudicatory notice pursuant to 
section 5103(a) and § 3.159(b).  Accordingly, any such error 
is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

As to the claims of entitlement to service connection for 
sleep apnea and hypothyroidism and entitlement to an 
effective date earlier than May 2, 2002, for the grant of 
service connection for hypertensive cardiovascular disease, 
these claims were denied prior to receiving notice of VCAA.  
However, as noted above, the RO provided the veteran with 
VCAA letters and a SOC and SSOC which contained the VCAA laws 
and regulations subsequent to the initial denial.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on these claims.  Specifically, the VCAA 
letters gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio, supra; Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In light of the foregoing, the Board finds that the rating 
decisions, SOC, SSOCs, and VCAA notice letters complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).  As to the issues of service connection for sleep 
apnea and hypothyroidism and an earlier effective date, the 
rating decisions denying the claims were prior to the veteran 
receiving notice regarding what information and evidence was 
needed to substantiate his claims on appeal, and 
clarification as to what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the veteran prior to the first AOJ 
adjudication of these claims, the subsequent VA letters 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

As to each of the claims currently before the Board, VA must 
also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records 
and post service private and VA treatment records, to include 
several VA examination reports.  The Board finds that there 
are no additional medical records necessary to proceed to a 
decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record 
 (1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence, which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d).  

In this case, numerous VA examinations have been conducted to 
resolve questions as to severity and etiology.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that the veteran be afforded additional medical 
examinations.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection and for an increased rating or earlier 
effective date; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues currently before the Board is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection for Sleep Apnea and Hypothyroidism

The veteran seeks service connection for sleep apnea and 
hypothyroidism.  Specifically, it is contended that these 
conditions resulted from service-connected hypertension.  The 
Board will also consider whether service connection is 
warranted on a direct basis.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Review of the service medical records is negative for 
complaints of, treatment for, or diagnosis of sleep apnea.  
There is one reference to hypothyroidism (in August 1979), 
but the veteran's symptoms were investigated and the 
condition was ruled out.  It was noted that his symptoms were 
related to hypertension.  Service connection was established 
for hypertension shortly after service separation and a 10 
percent rating was assigned.  See the May 1980 rating 
decision.  

Post service records include private and VA treatment records 
dated from 1981 to 2005.  Documents of importance as to the 
veteran's claims for service connection, include private 
treatment records dated in the immediate years after service 
separation.  These documents reflect that the veteran 
continued to be seen for manifestations of his hypertension.  
While he reported chest pain in 1982, coronary artery disease 
was ruled out.  

VA records dated in March 1999 reflect that the veteran was 
seen for his hypertension and a suspected myocardial 
infarction.  Sleep apnea was also noted.  In July 1999, his 
hypertension was noted to be uncontrolled.  Subsequently 
dated records show that he was seen for follow-up of his 
sleep apnea in January 2000.  At that time, he reported that 
he been sleeping well for the last few weeks with the aid of 
continuous positive airway pressure.  In 2000, the veteran 
reported physical shaking that began in 1999.  Ultimately, he 
was diagnosed with Graves' hyperthyroidism and underwent 
radioiodine treatment successfully as noted in a February 
2001 report.  

In May 2002, the veteran was seen on a consultative basis for 
VA purposes for evaluation of his cardiovascular condition.  
The examiner reviewed the veteran's claims file and examined 
the veteran.  Numerous cardiovascular tests were conducted to 
include an echocardiogram.  The final diagnoses included 
history of sleep apnea syndrome under treatment with a "Bi-
PAP machine."  Also diagnosed was status post I-131 
treatment for severe hyperthyroidism and exophthalmoses now 
with hypothyroidism controlled with thyroid hormone 
replacement, currently euthyroid.  

The examiner opined that the veteran had had hypertension 
since the mid 1970s which had led to hypertensive 
cardiovascular disease and an aortic flow murmur.  
Compounding his problems was the fact that he had not been 
careful with his diet and was now markedly obese and had 
developed sleep apnea.  While the examiner opined that it was 
at least as likely as not that the coronary artery disease 
was a complication of hypertension, it was noted that there 
were no other end-organ damage from the hypertension aside 
from the heart disease.  

Subsequently dated VA records reflect that the conditions of 
sleep apnea and hypothyroidism continue to be diagnosed.  
Following VA examination in December 2004, it was noted that 
his Graves' disease had been treated.  The veteran's records 
were reviewed by a VA physician in August 2005.  In his 
report it was noted that the veteran claimed that his sleep 
apnea was the reason that he developed hyperthyroidism, but 
the physician noted that there was no scientific evidence to 
support this.  It was also noted that the veteran's 
lifestyle, to include excessive alcohol intake, smoking, 
obesity, and hypothyroidism, as well as sleep apnea had 
certainly contributed to his hypertension.  The examiner did 
not find that the veteran's sleep apnea or hypothyroidism was 
the result of hypertension.  

In support of these claims for service connection, the 
veteran submitted copies of medical information he obtained 
from the internet.  The information included a discussion of 
what caused sleep apnea - a blockage or obstruction in the 
nose, mouth, or throat from a structural problem such as an 
enlarged tongue or tonsils.  Other reasons given were smoking 
or obesity.  It was not noted that if this condition was 
untreated, it could result in high blood pressure and 
cardiovascular disease.  The information provided regarding 
Grave's disease (hypothyroidism), included the fact that this 
condition was generally caused by overactivity of the thyroid 
gland.  It was noted that this was an autoimmune disorder.  

The Board has carefully reviewed and weighed the evidence of 
record.  The medical evidence establishes that the diagnoses 
of sleep apnea and hypothyroidism have been made.  The record 
also reflects that service connection has been in effect for 
hypertension for many years and for hypertensive 
cardiovascular disease as of 2002.  What the record does not 
include is probative or persuasive medical evidence 
establishing that the veteran's sleep apnea or hypothyroidism 
had its onset in service or for many years thereafter.  Also, 
there is no probative and persuasive evidence establishing 
that these conditions are related to his active military 
service or service-connected hypertension or heart disease.  
The service medical records are negative for diagnoses of 
sleep apnea or hypothyroidism.  Hypothyroidism was 
specifically ruled out in 1979.  It was not until many years 
later before these conditions were diagnosed, and the 
evidence does not include an opinion, other than the 
veteran's in which these conditions are attributed to the 
veteran's hypertension or heart disease.  Thus, service 
connection for sleep apnea or hypothyroidism is not warranted 
on a direct or secondary basis.  

It is noted that opinions offered by examiner based on a 
review of all the evidence on file is considered to be an 
important factor in reaching an informed opinion, whereas 
opinions based on assumption not supported by the service 
medical records or other objective medical evidence is of 
little probative value.  Owens v. Brown, 7 Vet. App. 429 
(1995).  

The internet information submitted by the veteran as to these 
claims is not probative evidence.  The information provided 
was general in nature, and it does not specifically relate to 
the veteran's particular case and in particular obviously 
does not contain any analysis regarding the facts of this 
case.  As such, this information is noted, but it is of 
little probative value in the instant case.  Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses].  However, as discussed by the Board 
above, the Court has held that medical evidence is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Increased Rating for Hypertension

The veteran claims that the severity of this service-
connected disorder warrants a rating in excess of 10 percent.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

38 C.F.R. § 4.104, DC 7101 provides that hypertensive 
vascular disease is defined either as hypertension or as 
isolated systolic hypertension.  HTN is defined as diastolic 
blood pressure predominately 90 mm or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
predominately 160 mm or greater, with a diastolic blood 
pressure of less than 90 mm.  This code requires that HTN due 
to aortic insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, be evaluated as part of the 
condition causing hypertension rather than by a separate 
evaluation (as hypertension).

Under DC 7101, hypertension or isolated systolic hypertension 
must be confirmed by blood pressure readings taken two or 
more times on at least three different days and is rated 
according to a range of diastolic pressure levels.  The 
minimum compensable rating of 10 percent disabling is 
available where diastolic pressure is predominantly 100 or 
more, or where systolic pressure is predominately 160 or 
more, or where an individual with a history of diastolic 
pressure predominantly 100 or more requires continuous 
medication for control of hypertension.  A 20 percent 
disability rating is available under this DC where diastolic 
pressure is predominantly 110 or more, or where systolic 
pressure is predominantly 200 or more.  A 40 percent rating 
is available under this DC where diastolic pressure is 
predominantly 120 or more.  Finally, the maximum rating of 60 
percent disabling is available under this DC  where diastolic 
pressure is predominantly 130 or more.  See 38 C.F.R. § 
4.104, DC 7101 (2005).

It is noted that all diagnoses of hypertension must be 
confirmed by readings taken two or more times on at least 
three different days and that the term hypertension means 
diastolic blood pressure is predominantly 90 millimeters (mm) 
or greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

As noted earlier, the veteran was treated during service for 
hypertension and service connection was established for this 
condition upon rating decision in 1980.  Blood pressure 
readings in March 1999 were recorded as 182/112.  In 
September 1999, it was 150/100.  When examined for VA 
purposes in July 1999, blood pressure readings were recorded 
on the right as 170/94 (standing), 160/92 (sitting), and 
160/90 (lying).  On the left, the veteran's blood pressure 
was 170/100 (standing), 160/80 (sitting), and 170/100 
(lying).  He was taking Atenolol.  Examination of the heart 
revealed regular rate of 70 beats per minute without murmur, 
skip not rub ausculted.  Electrocardiogram (EKG) showed left 
axis deviation: LVH mild; normal sinus rhythm, otherwise 
normal EKG.  The final diagnoses included 
symptomatic/uncontrolled hypertension.  

Subsequently dated records include VA documents which reflect 
that the veteran was hospitalized for several days in June 
2000 to rule out possible myocardial infarction.  This was 
ruled out.  It was noted that throughout the veteran's stay 
his blood pressure was stable with readings in the 160s 
to180s over 70s to 90s.  He was continued on his medication.  

Subsequently dated VA records show blood pressure readings of 
142/80 and 152/110 in February 2001 and a reading of 174/92 
in June 2001.  When examined by VA in May 2002 his blood 
pressure in both arms was 210/110 to 120 mmHg.  It was again 
noted that his hypertension was poorly controlled.  
Significant hypertensive cardiovascular disease was diagnosed 
at this time.  In April 2003, a reading of 180/93 was noted.  

In December 2004, VA records show that the veteran's blood 
pressure in the left arm was 186/109 (sitting) and 192/118 
(standing).  The right arm showed 189/102 (sitting) and 
170/104 (standing).  

Based upon the evidence of record, the Board finds that a 
rating in excess of 10 percent for the veteran's service- 
connected hypertension is not warranted.  Although the 
medical evidence includes diastolic pressure findings of 110 
or more and systolic pressure of 200 or more on at least one 
occasion in recent years, the Board finds these higher 
readings were not predominant either over the course of the 
appeal or during any specific period of time.  The Board 
further finds that the reported blood pressure readings of 
record were for the most part consistent throughout the 
course of the appeal and that no probative evidence has been 
submitted which demonstrates higher pertinent findings were 
improperly omitted.

While the veteran believes his hypertension is more severely 
disabling, VA law prohibits the evaluation of disabilities 
based upon factors outside the rating criteria.  See Massey 
v. Brown, , 7 Vet. App. 204.  Therefore, the Board must 
conclude that an increased rating for the veteran's service-
connected hypertension is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert, 
supra.  Here, the Board finds the preponderance of the 
evidence is against the veteran's claim.

 Earlier Effective Date

It is contended that an effective date earlier than May 2, 
2002, is warranted for the grant of hypertensive 
cardiovascular disease.  Specifically, it is the veteran's 
assertion that service connection should be granted from the 
date that he filed his claim for an increased rating for 
hypertension in 1999 and it was ultimately determined that he 
had heart disease secondary to his service-connected 
hypertension.  

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2005).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2005).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2005).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2005).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

Service connection was established for hypertension upon 
rating decision in 1980 based on clinical findings of this 
condition during service.  In March 1999, the veteran filed a 
claim for an increased evaluation for this disorder.  

Clinical records show that while the veteran was seen for 
chest pain in 1999 and a suspected myocardial infarction was 
noted, subsequent testing did not result in the diagnosis of 
heart disease.  Heart disease was also not diagnosed 
following examination for VA purposes in July 1999.  When 
examined for VA purposes in May 2002, however, the examiner 
opined that the veteran had coronary artery disease which was 
a "complication of hypertension."  The diagnosis of heart 
disease was corroborated upon VA examinations in 2004 and 
2005.  

The Board notes that the VA examiner in August 2005 provided 
a statement in which he opined that the rating decision dated 
on April 2, 1999, "appeared to be correct and it is more 
likely than not that the diagnosis of heart disease could not 
be made before that date."  

Applying the legal criteria to the facts of this case, the 
Board is in agreement with the effective date for the grant 
of service connection for hypertensive cardiovascular disease 
assigned by the RO, because careful review of the record 
reveals no document dated or received prior to May 2, 2002, 
that reveals a definitive diagnosis of this condition.  As 
such, entitlement to service connection for hypertensive 
cardiovascular disease did not "arise" until that time, on 
May 2, 2002.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(service connection cannot be granted where the claimed 
disability is not shown to be present).  The only competent 
evidence of record in which medical personnel definitively 
addressed the issue of heart disease prior to May 2, 2002, 
did not result in a diagnosis of this condition.  Thus, the 
effective date assigned by the RO for the grant of service 
connection was proper.  

In making the above determination, the Board has carefully 
considered the contentions of the veteran and the opinion as 
provided by the VA examiner in 2005.  It was that examiner's 
opinion that the date of April 2, 1999, appeared to be the 
correct date to service connection heart disease as it was 
likely that this condition could be diagnosed from that date.  
The Board notes, however, that this statement is in direct 
contradiction to the medical evidence which did not include a 
diagnosis of hypertensive cardiovascular disease until exam 
on May 2, 2002.  This includes a thorough heart examination 
which was conducted in 1999 when the veteran was seen for 
chest pain.  No heart disease was diagnosed at that time.  

In short, entitlement to an earlier effective date for the 
benefits sought cannot be granted under the provisions of 38 
U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 (b)(2), criteria by 
which the Board is bound.  See 38 C.F.R. § 7104(c).  A review 
of the other potentially applicable laws and regulations does 
not reveal a provision under which an earlier effective date 
may be assigned.  Additional examination is unnecessary 
because even if one was conducted, the requested review of 
the record by a physician would be based upon the same record 
as set forth above, and because this record is devoid of a 
definitive diagnosis of hypertensive cardiovascular disease 
prior to May 2, 2002, the requested medical opinion would 
provide no benefit to the veteran's interests in this case, 
given the controlling legal criteria as set forth above.  
Accordingly, the claim for an earlier effective date for 
service connection for heart disease must be denied.


ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for hypothyroidism is 
denied.  

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.  

Entitlement to an effective date earlier than May 2, 2002, 
for the grant of service connection for hypertensive 
cardiovascular disease, is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


